Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Claims 1-20 are presented for Examination.

Specification
      The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d) (1) and MPEP § 608.01(o).  Correction of the following is required:
Regarding claim 4, 14 the claim recites “greater than a threshold latency” and the specification document fails to provide proper antecedent basis for the claimed subject matter.
Regarding claims 5, 10 the claim recites “threshold latency or less”, “threshold time” and the specification document fails to provide proper antecedent basis for the claimed subject matter.
Regarding claims 6, 15, 16   the claim recites “preset latency or less”, “a preset time after the access” and the specification document fails to provide proper antecedent basis for the claimed subject matter.


 

Claim Objections
      Claim 1 is objected to because of the following informalities:  
     Regarding claim 1, (line 9), one or more memory group should be --“one or more memory groups”--
    Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


1)  Claim limitations [1]:
 “  a system controller configured to control a data”
“  a power management device  is configured to: group the plurality of memory devices”
Have been interpreted under 35 U.S.C. 112(f) because they use a generic placeholder:
“ a system controller”
 “ a power management device”
Coupled with functional language 
control a data 
group the plurality of memory devices 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

“  a system controller” [Para 0043; “Processor 111 “Fig.4]
 “ a power management device”[ para 0042, 0070 ;Fig.4, 5]

 If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


        



Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 2, 3, 11, 12, 13 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Gower et.al. (U.S Patent Application Publication 2008/0040562; hereinafter “Gower”]. 
      Regarding claim 1, 11 Gower discloses, a data processing system, comprising:
 a data processing group comprising a plurality of memory devices[0014; “, FIG. 7 includes a power management control unit 702 located in the memory hub control 613 for autonomously managing the power of the memory devices 509 attached to the hub device 504 in accordance with a power management framework”, 0037]; and 
5a system controller [“memory hub control 613”, Fig.7] configured to control a data input and output for the data processing group and having a power management device [0031; “a power management control unit 702”, Fig.7]
wherein the power management device is configured to: 
group the plurality of memory devices into one or more memory groups based on a preset criterion[“The memory hub control 613 responds to access request packets by responsively driving the memory device 509 technology-specific address and control bus 614 (for memory devices in Ranke 0 501) or address and control bus 614' (for memory devices in Ranke 1 616) “, (i.e rank of memory devices  corresponds to preset criterion);“the memory controller 510 may have a power control unit ..the power management control unit 704 depicted in FIG. 7 monitors memory activity (as initiated by the memory controller, the memory hub or any other device) and requests and/or receives physical state information from the memory devices or other memory subsystem components/sensors (as available based on the device technology). Device group "0" 813 and device group "1" 814 each pertain to a grouping of one or more devices (e.g., a `rank` of memory devices 509) that serve a common function and are grouped together to enable the devices to shift, as a unit, between various "minimum" and "maximum" permission levels (i.e., power states) based on the performance, power and/or thermal demands related to that group, the subsystem or the entire system.”, 0034], and  

10respectively determine a power mode of each memory group of the one or more memory group based on whether a host device accesses each of the memory groups during an access interval [0013;” Permission level refers to .. powering down the device, putting the device in sleep mode..”, 0029; includes a power management control unit 702 located in the memory hub control 613 for autonomously managing the power of the memory devices 509 attached to the hub device 504 in accordance with a power management framework (such as the ones depicted below in FIGS. 8-10).”, 0031 “device group "1" 814 is associated with a memory rank which is regularly accessed during normal system operation, whereas device group "0" 813 is expected to be less frequently accessed and/or includes information that can be accessed at a slower rate and/or increased latency As evidenced in FIG. 8, device group "1" 814 is permitted to operate within permission level "0" 801, permission level "1" 802 and permission level "2" 803 (i.e., the highest power state). In contrast, device group "0" 813 is permitted to operate within permission level "2" 803 and permission level "3" 804, resulting in reduced power consumption for that device group and generally lower performance as well.”, “, 0035; “]
Regarding claim 2, 12, Gower discloses, wherein the power management device is configured to group volatile memory devices of the plurality of memory devices as a memory group [“Rank 0 501, DRAM 509”, Fig.7; 0064].  
Regarding claim 3, 13, Gower discloses wherein the power management device is configured to place the memory group in a first power saving mode when the memory group is determined to be in an inactive mode, the memory  “whereas device group "0" 813 is expected to be less frequently accessed and/or includes information that can be accessed at a slower rate and/or increased latency … device group "0" 813 is permitted to operate within permission level "2" 803 and permission level "3" 804, resulting in reduced power consumption for that device group and generally lower performance as well.”, 0035];.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 4, 7, 8, 9, 14, 17, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gower in view of Shung et.al. (U.S Patent Application Publication 2016/0370998; hereinafter “Shung”) 1
Regarding claim 4,  14, Gower discloses, wherein the power management  device is configured to place the memory group in a second power saving mode when the memory group is not operating in a performance mode, [“0 representing unlimited permission (i.e., the highest power state, with no power management) and each next higher numeric code representing a higher level of restriction..”,0030; “device group "0" 813 is permitted to operate within permission level "2" 803 and permission level "3" 804, resulting in reduced power consumption for that device group and generally lower performance as well”, 0034;( i.e . lower performance corresponds to not operating in performance mode ); 0044;( i.e operating on a restricted or power saving mode when the group is not accessed frequently)].
 However Gower does not expressly disclose the memory group is determined not to be operating in a performance mode when the memory group responds with greater than a threshold latency to an access of the host device.
In the same field of endeavor (e.g. a memory device including two types of memory devices based on signaling and performance characteristics to improve overall system performance ), Shung teaches,
memory group responds with greater than a threshold latency to an access of the host device. [“Access latency is the delay in transmitting data between a memory controller and a given memory module (i.e., the time interval between the instant at which a memory controller initiates a request to read or write data, and the instant at (i.e a memory device responding slower (tens of milliseconds) corresponds to when the memory group responds with greater than a threshold latency)]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gower with Shung. Shung’s teaching of including different type of memory devices based on signaling and performance characteristics will substantially improve Gower’s system to improve performance   by including non-volatile memory devices with larger capacity, lower power and costs [0026; 0042]. 


Regarding claim 7, 17 Gower discloses the limitations outlined in claim 1. 
the power management device is configured to group memory devices of the plurality of memory devices as a memory group [0031, 0034; Fig.7]


In the same field of endeavor (e.g. a memory device including two types of memory devices based on signaling and performance characteristics to improve overall system performance ), Shung teaches,

Group non-volatile memory devices of the plurality of memory devices as a memory group[ “the processing device 220 may include more than two types of memory interfaces to access the corresponding memory devices.”, 0029;  “ the main memory 150 include at least two types of memory devices, such as first memory devices 151 and second memory devices 152.  The first memory devices 151 and second memory devices 152 have different capacities, different signaling characteristics (e.g., with respect to the number of signaling pins, signal timing and/or signals being transmitted), and different performance characteristics (e.g., with respect to power consumption, latency and/or data transfer rate).  Having two different types of memory devices improves overall system performance...” 0026; “In this embodiment, the first memory device of the main memory 450 may be the LPDDR memory device 351, such as an LPDDR4 (the 4.sup.th generation) or another generation of an LPDDR memory device.  In one embodiment, the second memory device of the main memory 450 may be a non-volatile memory device; e.g., a Phase-Change Memory (PCM) memory device 452”, 0041; (i.e the non-volatile memory devices are grouped according to their signaling and performance characteristics)]


determine an operating mode of the memory group as an inactive mode when the memory group is not accessed by the host device [0044], and place the memory group in the inactive mode in a power off mode [0034-0035].  
 Shung also teaches determine an operating mode of the memory group as an inactive mode when the memory group is not accessed by the host device and place the memory group in the inactive mode in a power off mode[ 0028;0043; ( i.e  first memory devices have sufficient capacity  and providing access to the workload.  Therefore it is apparent that the secondary / non-volatile memory group is inactive until it is being accessed or being added to the main memory)]

Regarding claim 9, 19 Gower discloses 
the system controller [“memory hub control 613”, Fig.7] is provided with an operating voltage lower bound of each of the plurality of memory devices [0061; “Voltage levels are expected to continue to decrease, with 1.5V, 1.2V, 1V and lower signal voltages expected consistent with (but often independent of) the reduced power supply voltages required for the operation of the associated integrated circuits themselves.”, 0072];, and 
the power management device [[0031; “a power management control unit 702”, Fig.7] is configured to group the plurality of memory devices [0034] 
Shung teaches, configure one or more primary memory groups by grouping the plurality of memory devices based on whether data stored in each of the plurality of .  


Claims 5, 6, 10, 15, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gower in view of Shung as applied to claims 2, 9, 12, 19 further in view of Berard et.al. (U.S Patent Application Publication 2011/0145609; hereinafter “Berard”)1

Gower discloses the power management device [0031; “a power management control unit 702”, Fig.7] as outlined in claim 1.

 However Gower does not expressly disclose  determine that an operating mode of the memory group is a performance mode when the memory group responds with a threshold latency or less to an access of the host device, determine that an operating mode of the memory group operating in the performance mode is a first performance mode in response to the memory group being accessed by the host device again within a threshold time after a previous access of the host device to the memory group, and 5place the memory group in the first performance mode in a normal power mode.  
In the same field of endeavor (e.g. a memory device including two types of memory devices based on signaling and performance characteristics to improve overall system performance ), Shung teaches,
determine that an operating mode of the memory group is a performance mode when the memory group responds with a threshold latency or less to an access of the host device, [“0031; (i.e.  a memory device responding faster (e.g., in the order of 100 nanoseconds to a 100 microseconds) corresponds to a performance mode when the memory group responds with a threshold latency or less)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gower with Shung. Shung’s teaching of including different type of memory devices based on signaling and performance characteristics will substantially improve Gower’s system to improve 
 
However Shung does not expressly disclose determine that an operating mode of the memory group operating in the performance mode is a first performance mode in response to the memory group being accessed by the host device again within a threshold time after a previous access of the host device to the memory group, and place the memory group in the first performance mode in a normal power mode.  

 In the same field of endeavor (e.g.   a memory management system to place memory objects in specific memory physical regions based on energy consumption and performance or other policies and  the system may have multiple memory regions at least some of which may be powered down or placed in a low power state during system operation) , Berard teaches, 

determine that an operating mode of the memory group operating in the performance mode is a first performance mode in response to the memory group being accessed by the host device again within a threshold time [“a memory controller may monitor a memory device that is at a high power state 208 and may cause the device to enter a low power state 224 at time 218.  Many such embodiments may wait for a predetermined amount of time of no activity, illustrated as time period 220, before entering a low power state 224”, 0109] after a previous access of the host device to the memory group, and 5place the memory group in the first performance mode in a normal (i.e it is apparent that memory device returns to a normal or high power mode if the memory device is accessed within the predetermined wait period)].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gower in view of Shung with Berard.  Berard’s teaching determining an optimized location in the different memory regions by categorizing the memory objects will substantially improve Gower in view of Shung’s system to maximize the energy savings and overall performance by placing multiple memory groups in low power state. 

Regarding claim 6, 16, Gower discloses the power management device [0031; “a power management control unit 702”, Fig.7] as outlined in claim 1.

 Shung teaches determine that an operating mode of the memory group is a performance mode 10when the memory group responds with preset latency or less to an access of the host device [ “0031; ( i.e.  a memory device responding faster (e.g., in the order of 100 nanoseconds to a 100 microseconds) corresponds to a performance mode when the memory group responds with a threshold latency or less)].
 Berard teaches determine that an operating mode of a memory group operating in the performance mode is a second performance in response to the memory group not being accessed by the host device within a preset time after the access of the host device [“a memory controller may monitor a memory device that is at a high power state 208 and may cause the device to enter a low power state 224 at time 218.  Many such embodiments may wait for a predetermined amount of time of no activity, illustrated as time period 220, before entering a low power state 224”, 0109] , and  place the memory group in the second performance mode in a second power saving mode[ “..low power state  ...” 0110]. 
Regarding claims 10, 20 Gower discloses wherein the power management device [0031; “a power management control unit 702”, Fig.7] as outlined in claim 1.
 Shung teaches, determine an operating mode of a secondary memory group of the one or more secondary memory groups as a performance mode when the secondary memory group responds with a threshold latency or less to an access of the host device,  [ “0031; ( i.e.  a memory device responding faster (e.g., in the order of 100 nanoseconds to a 100 microseconds) corresponds to a performance mode when the memory group responds with a threshold latency or less)].
 Berard teaches, determine an operating mode of the secondary memory group operating in the performance mode is a first performance mode in response to the second memory group being accessed by the host device again within a threshold time [“a memory controller may monitor a memory device that is at a high power state 208 
after a previous access of the host device to the second memory group, and place the secondary memory group in the first performance mode in a third 15power mode[ “At time 210, a read or write operation may be started, and the operation may end at time 214.  During the operation the memory device may draw a higher level of power indicated by area 212”, 0107; “At time 226, a read or write operation may be received.  Because the device is in a low power state 224, the device may draw a higher power level 228 during a turn on period 227.  After the turn on period 227, the device may process the operation during time period 224 and return to a high power state 208 at time 230”, 0111; (i.e it is apparent that memory device returns to a normal or high power mode if the memory device is accessed within the predetermined wait period)].

Conclusion
    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sokolov et al., U.S Patent Application Publication 2008/0126686, teaches a method for storage includes collecting information regarding respective performance characteristics of a plurality of memory units in a memory array, each memory unit including one or more cells of the memory array. 

Blake et al., U.S Patent Application Publication 2016/0314078, teaches a memory controller  which controls how data corresponding to respective different regions of physical addresses is stored within a heterogeneous memory system, e.g. the power state of different portions of the memories storing different regions, which type of memory is used to store different regions. 


       Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489. The examiner can normally be reached 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/GAYATHRI SAMPATH/           Examiner, Art Unit 2187          

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187